 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:19-po-00071-CKD
                                         )
12                      Plaintiff,       )   ORDER TO DISMISS AND VACATE TRIAL
                                         )   DATE
13         v.                            )
                                         )
14   JARED D. ELZEA,                     )
                                         )
15                      Defendant.       )
                                         )   JUDGE: Hon. Carolyn K. Delaney
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00071-CKD without

20   prejudice is GRANTED.

21         It is further ordered that all Court-ordered dates are vacated.

22   IT IS SO ORDERED.

23
     Dated: October 16, 2019
24

25

26

27

28


     ORDER TO DISMISS & VACATE TRIAL          1                  US v. JARED D. ELZEA
